Title: Chevalier de Pinto’s Observations on Treaty, 25 Apr. 1786
From: Adams, John
To: 


          
            
              
            
            

              

              
            
          


          Observations Sur le Traité D’Amitie et de Commerce.
          N. 1ere.
          We must conform ourselves, as to the Titles to the following Rule
            “between her most faithfull Majesty the Queen of Portugal and the Algarves”.
            &c
          Art. I. N. 2
          We must observe in this Article the Same Rule, above established.
            The Rest will meet with no Difficulty.
          Art. II. N. 3.
          The same Observation, in the words underscored. it appears moreover
            convenient to add to this Article, that which follows. “may frequent all the Coasts,
            Bays, Harbours, Ports, Rivers and Countries &c.”
          to the words underscored (N. 4) it will be necessary to add the
            following Declarations—“the Entry whereof, Shall not be forbidden by the Laws.” All the
            rest is agreed to.
          Art III.
          The Same Remarks upon the precedent Article, are common to this,
            which Should be the Copy of it.— The blank line N. 5. ought to be filled up in the
            following manner “And Countries of the Domination of her most Faithfull Majesty where
            Commerce is not prohibited by the Laws to all foreign nations”. The Rest is
            approved.
          Art. IV.
          It is necessary to add to the Words underscored N. 6. the following
            Declaration “the Entry whereof Shall be permitted,” and to the Words underscored of the
            Note 7. it is necessary to add “By the Nations the most favoured, whose Priviledge shall
            not be the Effect of a particular And reciprocal Compensation according to Treaties
              now existing.” The rest of this Article, from the perpendicular Line in the
            Margin, to the End, appears inadmissible.
          Art. V.
          The Clauses underscored N. 9. are inadmissible, because they are
            contrary to the Regulations established in Portugal, which are common to all the
            commercial Nations.
          Art. V.I.
          Agreed.
          Art. VII.
          Agreed.
          Art. VIII.
          Agreed, with the following Explanation, after the Words,
            underscored N. 10. “Where Commerce is not forbidden.” But the Expression, “coming on any
            Coast belonging to the other,” appears ambiguous, and one cannot well comprehend the
            Sense of it.—To the Words underscored N. 11. it is necessary to add “except those which
            are attached to the Ports; and they Shall be obliged to receive the usual Guards
            according to the Custom practised with all other Nations.”
          Art IX.
          Agreed entirely.
          Art. X.
          Agreed without Exception.
          Art. XI.
          Agreed with the addition N. 12. “provided always, that in the
            Exercise of their Religion, they conform themselves to the Laws and Rules established in
            the Country.
          Art XII.
          N. 13. it should be declared at the End of the Words underscored
            except Merchandizes prohibited and deemed Contraband; namely Cannons, Morters, Fire
            Arms, Pistols, Bombs, Grenades, Bullets, Balls, Fusils, Flints, Matches, Powder, Salt
            Peter, Sulphur, Cuirasses, Pikes, Swords, Belts, Cartouch Boxes, Saddles, Bridles,:
            excepting nevertheless the Quantity which may be requisite, for the defence of the
            Vessel, and of those who compose the Crew.
          Art. 13.
          This Article cannot be admitted, unless Contraband Goods are
            Subject to Confiscation, according to the Public Law, universally acknowledged and
            practised. N. 14.
          Art. 14.
          Agreed entirely.
          Art. 15.
          Agreed, with a declaration that the Commander of the Vessel, who
            shall order the Visit, Shall be personally responsable, for all the Losses occasioned,
            and which Shall be legally proved.
          Art. XVI. Agreed without Exception. Art. 17. Agreed. Art. 18.
            Agreed.
          Art. 19.
          N. 15. Except such Charges as are incurred at the Entry of the
            Ports. Although Portugal cannot pretend, to any Derogation, in her favour from existing
            Treaties, nevertheless, Decency appears to require that We Should not Specify the
            Clauses contained in the N. 16, since the Reciprocity is not preserved in this point,
            and because that Such a declaration would appear odious.
          Art. 20. agreed. Art. 21. Agreed
          Art 22.
          The Expressions underscored N. 17. ought to be entirely
            obliterated, as contrary to every Principle of Neutrality. besides the Admission of this
            Article does not depend upon my Will.
          Art. 23.
          Agreed N. 18. But the Term of Nine months appears to me short, and
            that of one year, would Seem more convenient.
          Art. 24 Agreed. Art. 25. Agreed. Art. 26. Agreed.
          Art 27.
          N. 19. Shall be in Force, during the Space of 10 years. and the
            Ratifications shall be exchanged in the space of one year after the Signature, or
            earlier if possible.
          N. B. There is an Article necessary to be added to this Project, to
            the End to give to Navigation more Security.
          
            
              
            
          
        